DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.
This application discloses and claims only subject matter disclosed in prior application and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. 

Information Disclosure Statement
The information disclosure statements (IDS)s submitted on 03/29/2021 and 12/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “coding information storage unit/history based motion vector predictor candidate derivation unit” in claims 1, 4, 6 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims are drawn to a "computer-readable medium”. The specification is silent regarding the meaning of this term. Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage they would be understood by one of ordinary skill in the art (MPEP §2111) , the claim as a whole covers both transitory and not transitory media. A transitory medium does not fall into any of the 4 categories of invention (Process, Machine, Manufacture, or composition of matter). The applicants are respectfully suggested to amend the claims to read as "A non-transitory computer readable medium …" to overcome the 35 USC § 101 rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US20200186818) (hereinafter Li).

Regarding claim 1, Li discloses a picture coding device for coding a moving picture using inter prediction based on inter prediction information in units of blocks into which each picture of moving pictures is divided, the picture coding device comprising: 
a coding information storage unit configured to add the inter prediction information used in the inter prediction to a history-based motion vector predictor candidate list [Figs. 5, 11-14, 0010-0019, 0039-0044, 0122-0134; memory to store information relating to coding using motion vector predictor candidates from a list].
a history-based motion vector predictor candidate derivation unit configured to derive history-based motion vector predictor candidates from the history-based motion vector predictor candidate list [Figs. 5, 11-14, 0010-0019, 0039-0044, 0122-0134; obtaining motion vector predictor candidate from history based motion vector predictor list]. 
a history-based merging candidate derivation unit configured to derive history-based merging candidates from the history-based motion vector predictor candidate list [Figs. 5, 11-14, 0010-0019, 0039-0044, 0122-0134; updating HMVP list including merge candidates]. 
wherein the history-based motion vector predictor candidate derivation unit and the history-based merging candidate derivation unit set candidates included in the history-based motion vector predictor candidate list as the history-based motion vector predictor candidates or the history-based merging candidates with reference to the candidates included in the history- based motion vector predictor candidate list in orders different from each other [Figs. 5, 11-14, 0010-0019, 0039-0044, 0122-0134; updating HMVP list including merge candidates].
Regarding claim 4, Li discloses a picture coding method for coding a moving picture using inter prediction based on inter prediction information in units of blocks into which each picture of moving pictures is divided, the picture coding method comprising: 
a coding information storage step of adding the inter prediction information used in the inter prediction to a history-based motion vector predictor candidate list [Figs. 5, 11-14, 0010-0019, 0039-0044, 0122-0134; memory to store information relating to coding using motion vector predictor candidates from a list].
a history-based motion vector predictor candidate derivation step of deriving history- based motion vector predictor candidates from the history-based motion vector predictor candidate list [Figs. 5, 11-14, 0010-0019, 0039-0044, 0122-0134; updating HMVP list including merge candidates]. 
a history-based merging candidate derivation step of deriving history-based merging candidates from the history-based motion vector predictor candidate list, wherein the history-based motion vector predictor candidate derivation step and the history-based merging candidate derivation step comprise setting candidates included in the history-based motion vector predictor candidate list as the history-based motion vector predictor candidates or the history-based merging candidates with reference to the candidates included in the history-based motion vector predictor candidate list in orders different from each other [Figs. 5, 11-14, 0010-0019, 0039-0044, 0122-0134; updating HMVP list including merge candidates].
Regarding claim 5, Li discloses a picture coding program for coding a moving picture using inter prediction based on inter prediction information in units of blocks into which each picture of moving pictures is divided, the picture coding program causing a computer to execute:
4 DOCS 124260-0013US01/4395423.1Docket No. 124260-0013US01 a coding information storage step of adding the inter prediction information used in the inter prediction to a history-based motion vector predictor candidate list [Figs. 5, 11-14, 0010-0019, 0039-0044, 0122-0134; memory to store information relating to coding using motion vector predictor candidates from a list]. 
[Figs. 5, 11-14, 0010-0019, 0039-0044, 0122-0134; updating HMVP list including merge candidates].
a history-based merging candidate derivation step of deriving history-based merging candidates from the history-based motion vector predictor candidate list, wherein the history-based motion vector predictor candidate derivation step and the history-based merging candidate derivation step comprise setting candidates included in the history-based motion vector predictor candidate list as the history-based motion vector predictor candidates or the history-based merging candidates with reference to the candidates included in the history-based motion vector predictor candidate list in orders different from each other [Figs. 5, 11-14, 0010-0019, 0039-0044, 0122-0134; updating HMVP list including merge candidates].
Regarding claim 6, Li discloses a picture decoding device for decoding bit strings in which a moving picture is coded using inter prediction based on inter prediction information in units of blocks into which each picture of moving pictures is divided, the picture decoding device comprising: 
a coding information storage unit configured to add the inter prediction information used in the inter prediction to a history-based motion vector predictor candidate list [Figs. 5, 11-14, 0010-0019, 0039-0044, 0122-0134; memory to store information relating to coding using motion vector predictor candidates from a list]. 
a history-based motion vector predictor candidate derivation unit configured to derive history-based motion vector predictor candidates from the history-based motion vector predictor candidate list [Figs. 5, 11-14, 0010-0019, 0039-0044, 0122-0134; updating HMVP list including merge candidates]. 
[Figs. 5, 11-14, 0010-0019, 0039-0044, 0122-0134; updating HMVP list including merge candidates].
wherein the history-based motion vector predictor candidate derivation unit and the history-based merging candidate derivation unit set candidates included in the history-based motion vector predictor candidate list as the history-based motion vector predictor candidates or the history-based merging candidates with reference to the candidates included in the history- based motion vector predictor candidate list in orders different from each other [Figs. 5, 11-14, 0010-0019, 0039-0044, 0122-0134; updating HMVP list including merge candidates].
Regarding claim 9, Li discloses a picture decoding method for decoding bit strings in which a moving picture is coded using inter prediction based on inter prediction information in units of blocks into which each picture of moving pictures is divided, the picture decoding method comprising: 
a coding information storage step of adding the inter prediction information used in the inter prediction to a history-based motion vector predictor candidate list [Figs. 5, 11-14, 0010-0019, 0039-0044, 0122-0134; memory to store information relating to coding using motion vector predictor candidates from a list]. 
a history-based motion vector predictor candidate derivation step of deriving history- based motion vector predictor candidates from the history-based motion vector predictor candidate list [Figs. 5, 11-14, 0010-0019, 0039-0044, 0122-0134; updating HMVP list including merge candidates]. 
a history-based merging candidate derivation step of deriving history-based merging candidates from the history-based motion vector predictor candidate list, wherein the history-based motion vector predictor candidate derivation step and the history-based merging candidate derivation step comprise setting candidates included in the history-based motion vector predictor candidate list as the history-based motion vector predictor candidates or the [Figs. 5, 11-14, 0010-0019, 0039-0044, 0122-0134; updating HMVP list including merge candidates].
Regarding claim 10, Li discloses a picture decoding program for decoding bit strings in which a moving picture is coded using inter prediction based on inter prediction information in units of blocks into which each picture of moving pictures is divided, the picture decoding program causing a computer to execute: 
a coding information storage step of adding the inter prediction information used in the inter prediction to a history-based motion vector predictor candidate list [Figs. 5, 11-14, 0010-0019, 0039-0044, 0122-0134; memory to store information relating to coding using motion vector predictor candidates from a list]. 
a history-based motion vector predictor candidate derivation step of deriving history- based motion vector predictor candidates from the history-based motion vector predictor candidate list [Figs. 5, 11-14, 0010-0019, 0039-0044, 0122-0134; updating HMVP list including merge candidates].
a history-based merging candidate derivation step of deriving history-based merging candidates from the history-based motion vector predictor candidate list, wherein the history-based motion vector predictor candidate derivation step and the history-based merging candidate derivation step comprise setting candidates included in the DOCS 124260-0013US01/4395423.1Docket No. 124260-0013US01 history-based motion vector predictor candidate list as the history-based motion vector predictor candidates or the history-based merging candidates with reference to the candidates included in the history-based motion vector predictor candidate list in orders different from each other [Figs. 5, 11-14, 0010-0019, 0039-0044, 0122-0134; updating HMVP list including merge candidates].



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/Primary Examiner, Art Unit 2483